Citation Nr: 0731001	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for undifferentiated somatoform disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1958 to 
February 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the RO that denied a 
disability rating in excess of 50 percent for service-
connected undifferentiated somatoform disorder.  The veteran 
timely appealed. 

In April 2007, the veteran testified during a hearing before 
the undersigned at the RO.  During the hearing, the veteran's 
representative submitted additional evidence directly to the 
Board and waived initial consideration of the evidence by the 
RO.  This evidence, consisting of a March 2006 psychiatric 
assessment, is accepted by the Board.  38 C.F.R. § 20.800 
(2006).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a TDIU is referred to the RO for initial 
adjudication.


FINDING OF FACT

The veteran's undifferentiated somatoform disorder is 
manifested by severe impairment in social and occupational 
functioning, some isolation, slight suicidal ideation, near-
continuous anxiety, and an inability to establish and 
maintain effective relationships; gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, or persistent danger of hurting self 
or others are not demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for the 
veteran's undifferentiated somatoform disorder are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9423 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2005 and March 2006 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  Notwithstanding the March 2006 letter, the timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield, 444 F.3d at 1334; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran submitted no additional evidence following issuance 
of the March 2006 letter; hence, no re-adjudication followed, 
and no supplemental statement of the case (SSOC) was issued.

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The RO has evaluated the service-connected undifferentiated 
somatoform disorder under 38 C.F.R. § 4.130, Diagnostic Code 
9423, as 50 percent disabling.  The actual criteria for 
rating psychiatric disabilities other than eating disorders 
are contained in a General Rating Formula.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

VA outpatient treatment records, dated in October 2004, 
reflect that the veteran's anxiety level was much higher 
since his recent diagnosis of prostate cancer.

The report of a March 2005 VA examination reflects that the 
veteran sought psychiatric care seven years earlier when 
anxiety symptoms became overwhelming to the point where he 
was having daily panic attacks and anxiety.  He reported that 
his anxiety was still overwhelming and had worsened over the 
past year.  The veteran reported having panic attacks twice 
daily, and having severe, social and occupational impairment.  
The examiner noted that the veteran's medication doses were 
doubled over the past year to treat his severe anxiety and 
panic attacks.

On examination, the veteran was well dressed and groomed.  He 
did not display psychomotor agitation or retardation.  His 
speech was within normal limits with regard to rate, tone, 
and volume.  Mood was anxious, and affect was congruent to 
mood.  His thought processes were linear, logical, and goal 
directed; no looseness of association or flight of ideas was 
detected.  The veteran denied hallucinations, and did not 
express any delusions.  His insight and judgment were fair.  
The veteran was oriented in all spheres.  A global assessment 
of functioning (GAF) score of 55 was assigned.  The examiner 
commented that, because of the veteran's severe anxiety, he 
was not considered to be presently employable.

Records show that, in October 2005, a VA psychiatrist noted 
that the veteran had near-continuous anxiety symptoms that 
interfered with his ability to function independently, 
appropriately, and effectively; and that made him unable to 
establish and maintain effective relationships.  In November 
2005, VA outpatient treatment records reflect that the 
veteran was obviously under more stress, which limited his 
functional ability.  A GAF score of 45 was indicated.

During a December 2005 VA examination, the veteran reported 
that he continued to have significant anxiety, and difficulty 
leaving the house and enjoying things.  The examiner noted 
that the veteran continued to perform his activities of daily 
living at near the same level since his last evaluation, with 
no worsening reported symptoms other than some slight 
suicidal ideation.  The veteran continued to be somewhat 
isolated.  On examination, there was no impairment of thought 
process or communication, and no evidence of delusions or 
hallucinations.  Eye contact was slightly decreased.  The 
veteran was oriented times three, with slightly decreased 
hygiene.  Short- and long-term memory appeared intact.  Mood 
was described as down, and affect was anxious and dysphoric.  
Impulse control appeared fair.  Sleep was reported as bad, 
impairing the veteran's life through fatigue.  Panic attacks 
reportedly occurred several times weekly.  A GAF score of 50 
was assigned.

The examiner noted that the veteran's symptoms were 
consistent with panic disorder as well as depression 
disorder, not otherwise specified, with some slight evidence 
of worsening with the present addition of an antidepressant.  
The examiner also noted that some treatments for severe 
anxiety, including atypical anti-psychotics and numerous 
trials of anti-depressants, have not been attempted.  The 
examiner opined that the veteran did not appear unemployable 
secondary to his mental disorder.  The veteran reportedly did 
not want to work at this stage in his life, even without the 
mental disorder affecting him.  The examiner found a slight 
disconnect between the severity of symptoms reported and the 
aggressiveness of treatment, which may hold some avenue for 
improvement.

A March 2006 psychiatric assessment by Leo V. Yason, M.D., 
reflects that the veteran continued to have fairly severe 
symptoms of anxiety and depression, in spite of his 
medications.  On examination, the veteran's speech was non-
pressured; his thought process was circumstantial, but 
generally coherent.  The veteran denied any systematized 
delusions and denied visual hallucinations; his response was 
positive for auditory hallucinations.  The veteran admitted 
to occasional passing suicidal ideation, although he denied 
having any intentions to hurt himself.  His mood was 
depressed and anxious; affect was appropriate.  His 
concentration and short-term memory were decreased.  Insight 
and judgment were intact.  No GAF score was reported.

Dr. Yason opined that the veteran was unable to hold and 
maintain a full-time job primarily because of his severe 
panic disorder with agoraphobia, as well as chronic 
depression.  A trial of anti-depressant and possibly anti-
psychotic medications and outpatient counseling were 
suggested.

In April 2007, the veteran testified that he could not handle 
being around people and that he primarily stayed in his 
house.  He continued to have daily panic attacks.

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF scores must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).   

In this case, the veteran's undifferentiated somatoform 
disorder has been manifested, primarily, by severe impairment 
in social and occupational functioning.  The GAF score of 50 
assigned by the most recent VA examiner in December 2005 
reflects serious symptoms.  Given the clinical findings of 
some isolation, slight suicidal ideation, near-continuous 
anxiety, and the veteran's inability to establish and 
maintain effective relationships, the Board finds that the 
evidence more nearly approximates the criteria for a 70 
percent disability rating.
   
The evidence does not reflect that symptoms of 
undifferentiated somatoform disorder alone are of such 
severity as to warrant a disability rating in excess of 
70 percent.  The evidence does not reflect symptoms such as 
gross impairment in thought processes, persistent delusions 
or hallucinations, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, and disorientation to time or place.  

With regard to an extraschedular rating, since this is the 
veteran's sole service-connected disability, and is now rated 
70 percent disabling, the inferred claim for a TDIU has been 
referred to the RO.

For the foregoing reasons, the Board finds that evidence 
supports the award of a 70 percent disability rating, but is 
against a disability rating in excess of 70 percent. In 
reaching this decision, the Board has resolved any doubt in 
favor of the veteran.

ORDER

A disability evaluation of 70 percent for the veteran's 
undifferentiated somatoform disorder is granted.

____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


